Debue, J.

(dissenting).

I concur in the view of the special master that the defendant has made no case under his cross-bill for the reformation .of the deed. But I cannot approve of the decree he advised dismissing the complainant’s bill.
The doctrine of the common law was, and the law of this state is, that, if the grantee in an indenture of bargain and sale, *307purporting to be inter partes, accept the deed and the estate thereby conveyed, the deed becomes ipso facto his deed as well as the deed of the grantor, though it be not executed and delivered by him. The engagements and undertakings expressed in the deed to be performed by the grántee are regarded as covenants on his part, and on a breach he may be sued at law in an action of covenant, as for a covenant broken. The common law authorities for this principle are cited in the brief of Mr. (now Justice) Bradley, in Finley v. Simpson, 2 Zab. 311, and the principle was adopted by the court in its decision.
This doctrine is not restricted to such stipulations as are in the nature of covenants real and annexed to the inheritance, or relating to the mode in which the premises granted shall be used or enjoyed. On the contrary, the precedents of the judicial enforcements of this principle are mainly those in which actions have been brought on such covenants where they related to matters collateral to the grant, which were not in any sense qualifications of or restrictions upon the estate granted or the mode in which the premises should be used or enjoyed. Chief-Baron Comyn says: “ If a lease be to A and B by indenture, and A seals a counterpart, and B agrees to the'lease but does not seal, yet B may be charged for a covenant broken, though the covenant be collateral and not annexed to the land.” Com. Dig. tit. “Covenant ” A 1. “An indenture of lease is engrossed between A of the one part, and D and R of the other part, which purported to be a demise for years by A to D and R. A sealeth and delivered the indenture to D, and D sealed a counterpart to A, but R did not seal or deliver it. By the same indenture it is mentioned that D and R did grant to be bound to the plaintiff in £20, in case certain conditions comprised in the indenture were not performed. For this £20 A brought action against I) only. The defendant pleaded that the demise by indenture was made to D and R, and the non-joinder of R. The plaintiff replied that R did never seal and deliver the indenture, and so his writ was good against D sole. The counsel of the plaintiff took a diversity between a rent reserved which is parcel of the lease, and the land charged therewith, and a sum in gross, as here the *308¿620 is ■ for as to the rent they agreed that by the agreement of R to the lease, he was bound to pay it, but for the ¿620, that is a sum in gross, and collateral to the lease, and not annexed to the land, and groweth due only by the deed, and therefore R said he was not chargeable therewith, for that he had not sealed and delivered the deed. But inasmuch as he had agreed to the lease, which was made by indenture, he was chargeable by the indenture for the same sum in gross; and for that R was not named in the writ, it was adjudged that the writ did abate.” Coke on Lit. 231 a. A contract by the grantee to assume and pay a mortgage made by the grantor upon the premises is a collateral contract ; and yet it has repeatedly been held by the courts of this state, that the deed, though executed by the grantor only, is the deed of the grantee also, and that the latter may be sued in an action of covenant, upon the contract of assumption contained in the deed. Finley v. Simpson, supra; Golden v. Knapp, 12 Vr. 215; Sparkman v. Gove, 15 Id. 252.
Nor is there anything in the nature of an easement that for technical reasons would restrain the force of a covenant by the grantee to the premises granted. An easement, strictly speaking, cannot be made the subject of an exception or reservation, for it is neither parcel of the land granted nor does it.issue out of the land. A clause in a deed of conveyance reserving an easement operates as a grant of a newly created easement. Godd. on Ease. 108. The reservation is considered, as was said by Lord Westbury, precisely as if it were a counter-grant by the grantee. Goold v. G. W. Deep Coal Co., 2 DeG. J. & S. 600. It would undoubtedly.have been competent for Louanstein, by a counter-grant, to grant to Cooper and those who succeeded to his estate, an easement of light as a servitude upon his adjoining lands, as well as in the premises granted; and if the clause in question in this deed be treated as a clause of reservation merely, it would, in its strictest sense, be effective to create an easement in the premises granted, and the superadded covenant would be operative to prohibit such acts of interference with the easement granted as he covenanted to abstain from.
But if there should be any difficulty in giving effect to*309Louanstein’s covenant in a court of law, arising out of the notion that at law the covenant can be effective only to create an easement in the lands granted, no such difficulty exists in a court of equity. In equity it is clear that a stipulation of this kind in a deed accepted by a grantee will create an easement or a right in the nature of an easement in other lands of the grantee not comprised in the grant. In Case v. Haight, 3 Wend. 632; S. C., 1 Paige 447 Schuyler owned the south side of the lower falls in the outlet of Lake George, and also the land under the bed of the stream. He made a grant to Deals & Nichols of the bed of the stream. The deed contained a reservation of the right to Schuyler, his heirs and assigns, to abut any dam or dams on both shores of the river. The grantees were the owners of the lands on the north shore. The question arose as to the effect of this reservation. Sutherland, J., delivering the opinion of the court of appeals, said: “ The reservation can have no effect as an exception. * * * * * The deed of Schuyler did not convey or profess to convey any part of the north shore; he could not, therefore, reserve a right to build a dam against it. But, though void as an exception, the reservation is binding upon the grantees and their assigns, and becomes operative either as an implied covenant or by way of estoppel; the deed is to be construed as though the parties had mutually covenanted that each should have a right to abut a dam upon the shore of the other.” This case was approved by Chief-Justice Shaw, as founded upon the indubitable principle that a grantor, by a reservation in his deed, may acquire a right in other lands of the grantee not granted to him by the deed; and the learned chief-justice gives illustrations of such grants, resulting, as he expresses it, “from the plain terms of the contract.” Dyer v. Sandford, 9 Metc. 395—404. In Randall v. Latham, 36 Conn. 48, on a bill for specific performance of an agreement with regard to water from the respondent’s raceway, the complainant «claimed a right to water from the raceway under one Thomas. Thomas and the respondent, Latham, were respectively the -owners of mills on the same stream. Thomas conveyed to Lat-ham a tract of thirty acres adjoining the mill of the latter. The *310deed contained a reservation that the grantor should have the privilege of drawing water from the ditch of Latham’s gristmill, and that Latham and his successors should keep a spout ten inches square in the inside at the bottom of the ditch, to which the grantor should at all times have access for the purpose of drawing water. The ditch was never owned by Thomas, and he had no interest in it beyond that acquired by this provision in his deed to Latham. The court sustained the complainant’s bill, saying: “ The deed purports to require the respondent to put in the spout upon land not conveyed, and the question is whether a, court of-equity will compel him to do it under the circumstances of the case. That the respondent, by accepting the deed containing the provision, thereby agreed to perform this duty, there can be no doubt. ■ This duty was part of the consideration of his deed. The respondent has received full compensation, and it is difficult to see why he is not bound to perform it.”
But if we should yield to the reasoning that this stipulation, on technical grounds, is not the covenant of Louanstein because he did not sign and seal the deed, the complainant would nevertheless be entitled to the benefit of its provisions in a court of equity. A contract, the terms of which are reduced to writing, though signed by one party only, if delivered and accepted 'by the other party, becomes the written contract of both parties. For instance, the conditions of insurance contained in a policy signed by the insurer only, become, by the acceptance of the-policy, contracts of warranty on the part of the insured. A carrier’s bill of lading, or his ticket issued to a passenger, becomes, by the accepta.uce, a contract in writing between the carrier and the consignor or passenger, and neither party can vary the terms of such a contract by parol evidence. Long v. R. R. Co., 50 N. Y. 76; Burke v. S. E. R. R. Co., L. R. (5 C. P. D.) 1; Harris v. G. W. R. R. Co., L. R. (1 Q. B. D.) 515; Watkins v. Rymill, L. R. (10 Q. B. D.) 178; 2 Whart. Ev. § 921.
All the authorities agree that the grantee in a deed which has been accepted by him, is bound by the stipulations on his part contained therein. The only controversy has been with respect to the form of action or procedure by which his liability shall *311be enforced. If an action of covenant will not lie for a breach, for the reason that his contract is not technically a covenant, he is bound in equity by his agreement contained in the deed. The deed is evidence that he made the agreement contained in it, and a court of equity will restrain him from doing what he agreed not to do. Atlantic Dock Co. v. Leavitt, 54 N. Y. 35—42.
In any view of the nature of this stipulation—whether it be considered as a covenant dr only as a contract in writing—the. question is simply one of construction. In putting a construction upon the agreement in question, there is no place for the application of the maxim verba chartarum fortius accipiuntur contra proferentem ; for in indentures the words are the words of all the parties, and the intention is to be regarded. 1 Leon. 318; 2 Id. 47, 192; Lord Say and Seal’s Case, 10 Mod. 40, 43. And the maxim quoted is the last to be resorted to, and is never to be relied upon but when all other rules of exposition fail, and if any other come in place, this giveth place. Bac. Max. Reg. 3 pl. 14.
Before this deed was executed the parties were owners of adjoining lots fronting on Market street—Cooper’s lot having a frontage of fifty feet, Louanstein’s a frontage of twenty-six feet. On Louanstein’s lot there was an old house standing back eleven feet from the line of the street. In 1868, Louanstein altered and repaired his house. In the spring of 1870, Cooper made preparations.to build on his lot, and it was then ascertained that the division line between the two lots “ cut into the weatherboards on a portion of the southwesterly side of Louanstein’s house about a half or three-quarters of an inch,” and that the cornice projected over the line sixteen or seventeen inches. To settle this difficulty the deed in question was made, conveying to Louanstein one foot of land. In this deed Louanstein agreed that Cooper and his heirs and assigns should have the—
“ Full right, liberty and privilege of building up to the line of the lot hereby conveyed, and of having and enjoying two windows, one on the first story and one on the second story, in the side of such building as he or they may put up, looking out on said lot.”
Cooper then changed the plan of his proposed building, and *312erected on his lot a brick building flush up to the new division line, and placed in it two windows on the side towards Louanstein’s lot. In constructing this building the cornice of Louanstein’s house was sawed off and reduced to one foot in width, and flushed up against Cooper’s building. Louanstein now proposes to extend his house on the line of his original lot, out to the line of the street, which will bring his house directly in front of Cooper’s windows. His right to do so under the stipulation in the deed is the subject-matter of this suit.
It will be observed that it is admitted that the reservation in the deed creates an easement of light and air. The words already quoted are of such import as to be decisive on that subject. The question, then, is, how far that easement so created is protected from hindrance or obstruction by the contract of Louenstein. In the concluding portion of this stipulation he covenants that,
“ Which windows shall not be hindered or obstructed in any way by said Louanstein, or his heirs or assigns, to any other or greater extent than such windows, if now erected, could be obstructed by the house of said Louanstein, at present standing oil his said lot.”
The contention of the defendant is that this stipulation only prohibits the erection of any building on the one foot conveyed, and consequently he proposes to extend his house on the line of his original lot to the street, leaving a space of only one foot between his proposed building and Cooper’s, windows, practically cutting off light and air from the windows, and leaving a space not sufficient for the swinging of shutters. If a stipulation of such an import had been in the contemplation of the parties, it would have occurred to any scrivener, much more to a lawyer (and this deed was prepared by a lawyer), simply to interdict the erection of any building on the strip conveyed. Instead of this obvious method of expressing the understanding of the parties, the draughtsman of the deed adopted the sweeping language that the said windows shall not be hindered or obstructed in any way; and, as if to remove all doubt, he adds,
*313“ To any other or greater extent than such windows, if now erected, could be obstructed by the house of said Louanstein, at present standing on his said lot.”
To support his contention the defendant relies on two grounds —First, that the reservation cannot be construed, or rather be operative to create an easement or a right in the grantor in any other land of the grantee than that which is the subject of the conveyance. This contention, as I have shown, is discredited by judicial decisions, and, I believe, is wholly without approval or countenance in any judicial opinion. The other ground is an interpretation of this stipulation constructed upon the words “ on said lot,” and “ standing on his said lot.” It is argued that these are words of reference to some lot antecedently mentioned, and therefore must restrict the covenant to the land conveyed.
But on referring to the description of the premises in the deed, it will be found that in the first course there is a call for a boundary “ along the line of the lot conveyed by King and wife to said Louanstein,” which is Louanstein’s original lot; and the house is referred to as “ the house now owned and occupied by said Louanstein.” The first time the words “ said lot ” are used in the expression “windows * * * looking out ou said lot,” they were merely descriptive of the location of windows to be placed in a house to be erected. And the words “ on his said lot,” as afterwards used, would naturally be referable to the lot Louanstein previously owned rather than to the premises conveyed ; for it is not usual in a deed which takes effect and vests property from delivery to speak of the premises conveyed as being the property of the grantee. Especially is this construction more probable and rational where the reference is to a house all of which except from a half to three-quarters of an inch of the thickness of its weather-boards, and its projecting cornice, is on a lot in the ownership of the grantee, and the house is described as “ at present standing on his said lot,” and is previously mentioned in the deed as a house owned and occupied by the grantee.
But these grammatical criticisms, however well founded they may be, are in my judgment of little avail as against the language of this covenant taken as a whole, and the purpose the *314parties had in view in inserting the covenant in the deed. The parties were contracting for an easement of light and air—an easement which could not be enjoyed except by an open space reasonably sufficient for the admission of light and air. Such an easement is hindered and obstructed in a legal sense by any impediment to the passage of light and air which interferes with, the reasonable enjoyment of the privilege. The complainant, by the reservation in his deed, obtained a right of having and enjoying two windows in his building on that side, and he required and obtained, in addition thereto, a covenant that his windows— which are the mere instruments by which his easement of light and air is enjoyed—should not be obstructed to any other or greater extent than such windows would be obstructed by the house then standing on the defendant’s lot. The proposed extension of the defendant’s house would make this easement, as an easement of light and air, practically useless, and it seems to me to be a forced construction of this covenant, to impute to it a meaning that the parties contemplated a useless privilege when they contracted that the right reserved should be as free and unobstructed as it would be with the defendant’s house as it then stood.
It will also be observed that any other construction than that I adopt will expunge the whole of the covenant with respect to hindrance and obstruction from the deed; for the complainant, under the grant in the introductory part of the stipulation “ of the full right, liberty and privilege * * * of having and enjoying two windows * * * in the side of his building, looking out on said lot,” will be entitled, to all the rights now proposed to be accorded to him, and the subsequent covenant against hindrance and obstruction which is annexed to the grant is made nugatory—rejected, and practically expunged from the-deed.
I think, also, that the complainant is entitled to have his right protected by a decree of a court of equity instead of being remitted to his action at law as the master advises; for, when a right to light is claimed as a special right created by a covenant, a court of equity will protect it by injunction, under circum*315stances where the court would withhold such protection from an ordinary easement. Leech v. Schweder, L. R. (9 Ch. App.) 463.
I think the decree should be reversed, and a decree made in accordance with the prayer of the bill.
For affirmance — The Chief-Justice, Dixon, Knapp, Magie, Parker, Scudder, Van Syckel, Clement, Cole, Green, Kirk—11.
For reversal—Depue, Reed, Paterson, Whitaker—4.